                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

JAMES DEWEY KING,

       Petitioner,
v.                                                                   Civil Action No. 3:19CV41

HAROLD W. CLARKE,

       Respondent.

                                              ORDER

       In accordance with the accompanying Memorandum Opinion, it is hereby ORDERED that:

       I.      King's Objections (ECF No. 29) are OVERRULED;
       2.      The Report and Recommendation (ECF No. 28) is ACCEPTED and ADOPTED;
       3.      The Motion to Dismiss (ECF No. 10, 14) is GRANTED.
       4.      King's§ 2254 Petition (ECF No. 1) is DENIED.
       5.      King's claims and the action are DISMISSED.
       6.      King's outstanding motions (ECF Nos. 17, 23, 27) are DENIED.
       7.      A certificate of appealability is DENIED.
        Should King desire to appeal, a written notice of appeal must be filed with the Clerk of the

Court within thirty (30) days of the date of entry hereof. Failure to file a notice of appeal within

that period may result in the loss of the right to appeal.

       The Clerk is DIRECTED to send the Memorandum Opinion and Order to King and counsel

of record.

       It is so ORDERED.



                                                               Isl
Date: (2..   /Jt� 2.//2-b                      John A. Gibney, Jr.
                                               United States District Jud e
Richmond, Virginia
